Exhibit 10.107

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of November 10, 2011 (the “Amendment Date”), by and among
GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the “Parent”),
GENERAL MARITIME SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD.
(“Arlington”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands
corporation (“GMSC II”, and together with GMSC, individually or collectively, as
the context may require, the “Borrower”), the Lenders party from time to time to
the Credit Agreement referred to below (the “Lenders”) and OCM ADMINISTRATIVE
AGENT, LLC (“OCM”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent.  Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement (as
defined below) are used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, Arlington, the Borrower, the Lenders and the Administrative
Agent are parties to the Amended and Restated Credit Agreement, dated as of
May 6, 2011 and amended on July 13, 2011 and September 30, 2011 (as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to extend the waiver provided under the Second Amendment and
amend certain provisions of the Credit Agreement as herein provided and the
parties hereby acknowledge and agree that the amendments set forth below shall
apply retroactively as of November 10, 2011 (the “Third Amendment Effective
Date”);

 

NOW, THEREFORE, it is agreed:

 

I.             Waiver to Credit Agreement.

 

1.           Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.07 of the Credit Agreement to and including November 15,
2011 and any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising
therefrom (the “Waiver”); provided that the Waiver shall cease to be of any
force or effect on the earlier of (i) November 16, 2011 and (ii) the occurrence
of any other Event of Default under the Credit Agreement (after giving effect to
this Third Amendment).

 

--------------------------------------------------------------------------------


 

II.            Amendments to Credit Agreement.

 

1.           Section 11 of the Credit Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:

 

“Third Amendment” shall mean the Third Amendment to this Agreement, dated as of
November 10, 2011.

 

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

 

2.           Section 11 of the Credit Agreement is hereby amended by deleting
the defined term “Liquidity Waiver Period” and replacing it in its entirety with
the following language:

 

“Liquidity Waiver Period” shall mean the period from the Second Amendment
Effective Date to and including November 15, 2011.

 

III.          Miscellaneous Provisions.

 

1.           In order to induce the Lenders to enter into this Third Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Third Amendment Effective Date before (with the
exception of any Default or Event of Default resulting from non-compliance by
the Borrower or any of its Subsidiaries with Section 9.07) and after giving
effect to this Third Amendment and (ii) all of the representations and
warranties contained in the Credit Agreement or the other Credit Documents are
true and correct in all material respects on the Third Amendment Effective Date
both before and after giving effect to this Third Amendment, with the same
effect as though such representations and warranties had been made on and as of
the Third Amendment Effective Date (it being understood that any representation
or warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

 

2.           This Third Amendment is limited precisely as written and shall not
be deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement or the other Credit
Documents or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.  The Agents and the Lenders expressly reserve
all their rights and remedies except as expressly waived by this Third
Amendment.

 

3.           This Third Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

 

--------------------------------------------------------------------------------


 

4.             THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This Third Amendment shall become effective on the Amendment Date
(and the amendments and other modifications set forth herein shall apply
retroactively as of the Third Amendment Effective Date) when (i) the Borrower,
Arlington, the Parent and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
Samantha Good, c/o Kirkland & Ellis LLP, 333 South Grand Avenue, 28th Floor, Los
Angeles, California 90071, Facsimile (213) 808-8104 / Email
samantha.good@kirkland.com, (ii) the Borrower shall have paid to the
Administrative Agent all outstanding fees and expenses in connection with the
Third Amendment (including, without limitation, the reasonable fees and expenses
of Kirkland & Ellis LLP), and (iii) an amendment to (x) the 2008 Credit
Agreement and (y) the 2010 Credit Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent, shall have become effective
in accordance with its terms and the Administrative Agent shall have received a
copy thereof,

 

6.             The Required Lenders hereby direct the Administrative Agent to
consent, and the Administrative Agent hereby consents, to the amendment to the
2008 Credit Agreement and the 2010 Credit Agreement referenced above.

 

7.             From and after the Amendment Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby on the
Amendment Date, with the amendments set forth herein applying retroactively as
of the Third Amendment Effective Date.

 

8.             The Parent, the Borrower, Arlington and each other Credit Party
as debtor, grantor, pledgor or assignor, or in any other similar capacity in
which the Parent, the Borrower, Arlington and each other Credit Party grant
liens or security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Parent, the Borrower, Arlington
and each other Credit Party granted liens on or security interests in any of its
property pursuant to any such Credit Document as security for the Parent, the
Borrower, Arlington and each other Credit Party’s Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and
grants of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.  The Parent, the Borrower, Arlington and each other Credit Party hereby
consents to this Third Amendment and acknowledges that each of the Credit
Documents remains in full force and effect and is hereby ratified and
reaffirmed.  Except as otherwise provided herein, the execution of this Third
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, constitute a waiver of any provision of any
of the Credit Documents or serve to effect a novation of the Obligations.

 

9.             In consideration of, among other things, the execution and
delivery of this Third Amendment by the Administrative Agent and the Lenders,
and any financial accommodations

 

--------------------------------------------------------------------------------


 

which the Administrative Agent and any Lender elects to extend to the Borrower
and any other Credit Party after the date hereof, each of the Borrower,
Arlington, the Parent and the other Credit Parties, on behalf of itself and its
successors and assigns (collectively, the “Releasors”), hereby forever waives,
releases and discharges to the fullest extent permitted by law, and hereby
agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Agents and the Lenders and their respective
affiliates, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, consultants, agents, attorneys
and other representatives of each of the foregoing (collectively, the
“Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the Third Amendment Effective Date relating to the Credit
Documents or the transactions contemplated thereby.  The receipt by the
Borrower, Arlington, the Parent or any other Credit Party of any Loans or other
financial accommodations made by the Administrative Agent or any Lender after
the date hereof shall constitute a ratification, adoption, and confirmation by
the Borrower, Arlington, the Parent and the other Credit Parties of the
foregoing general releases of all Claims against any Releasee which are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt of any such Loans or other financial
accommodations.  In entering into this Third Amendment, the Borrower, Arlington,
the Parent and the other Credit Parties have consulted with, and been
represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The provisions of this
Section shall survive the termination of this Third Amendment and the other
Credit Documents and payment in full of the Obligations.

 

*        *        *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

 

 

Title:

 

 

Signature Page to Third Amendment to $200M Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

OCM ADMINISTRATIVE AGENT, LLC

 

 

 

By:

Oaktree Principal Fund V, L.P.

 

Its:

Managing Member

 

 

 

 

By:

Oaktree Principal Fund V GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Principal Fund V GP Ltd.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ B. James Ford

 

 

Name:

B. James Ford

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Senior Vice President

 

 

Signature Page to Third Amendment to $200M Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

By:

/s/ B. James Ford

 

 

Name:

B. James Ford

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Senior Vice President

 

 

Signature Page to Third Amendment to $200M Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------